CONTRACT BETWEEN

THE OFFICE OF MEDICAID POLICY AND PLANNING,

THE OFFICE OF THE CHILDREN'S HEALTH INSURANCE PROGRAM

AND

MOLINA HEALTHCARE OF INDIANA, INC.



This Contract, entered into by and between The Office of Medicaid Policy and
Planning and the Office of Children's Health Insurance Program, (hereinafter
referred to as "State" or "Office") of the Indiana Family and Social Services
Administration, 402 West Washington Street, Room W382, Indianapolis, IN 46204,
and Molina Healthcare of Indiana, Inc. (hereinafter referred to as
"Contractor"),Merrillville Corporate Center, 8001 Broadway, Suite 400,
Merrillville, Indiana 46410, is executed pursuant to the terms and conditions
set forth herein.



WHEREAS, IC 12-15-30-1 authorizes the Office of Medicaid Policy and Planning to
enter into contracts to assist in the administration of the Medicaid program;



WHEREAS, IC 12-17.6 authorizes the Office of the Children's Health Insurance
Program to enter into contracts as necessary to assist in the design and
administration of the Indiana Children's Health Insurance Program;



WHEREAS, the State of Indiana is desirous to contract for services to assist the
Office's efforts to effectively manage a risk-based health care delivery system
that administers and provides covered health care services for certain Hoosier
Healthwise members enrolled in Benefit Packages A, B and C, as procured through
Request for Proposal (RFP) # 4-79;



WHEREAS this Contract contains the payment rates under which the Contractor
shall be paid and that these rates have been determined to be actuarially sound
for risk contracts, in accordance with applicable law;



WHEREAS, the Contractor is willing and able to perform the desired services for
Hoosier Healthwise members assigned to the Contractor;



NOW THEREFORE, the parties enter into this contract for the consideration set
out below, all of which is deemed to be good and sufficient consideration in
order to make this contract a binding legal instrument.



1. Duties of Contractor



The Contractor shall provide the following services relative to this Contract:



A. The Contractor agrees to assume financial risk for developing and managing a
health care delivery system and for arranging or administering all Hoosier
Healthwise covered services, as set out in section 2.0 of Attachment 1 of this
Contract, in exchange for a per-enrollee, per-month fixed fee, to enrollees in
Hoosier Healthwise Packages A, B and C and enrolled with the Contractor. Wards
of the State, foster children and children receiving adoption assistance may
enroll on a voluntary basis and will not be subject to auto-assignment into the
Hoosier Healthwise program. The Contractor must, at a minimum, furnish covered
services up to the limits specified by the Medicaid and CHIP programs. The
Contractor may exceed these limits. However, in no instance may any covered
service's limitations be more restrictive than those which exist in the Indiana
Medicaid fee-for-service program for Packages A and B, and the Children's Health
Insurance Program for Package C, in accordance with 42 CFR 438.210.



B. The Contractor agrees to perform all duties and arrange and administer the
provision of all services as set out herein and in Contract Attachment 1, MCO
Scope of Work, as attached, and contained in the RFP as attached and the
Contractor's responses to the RFP as attached, all of which are incorporated
into this Contract by reference. In addition, the Contractor shall comply with
all policies and procedures defined in any bulletin, manual, or handbook yet to
be distributed by the State or its agents insofar as those policies and
procedures provide further clarification and are no more restrictive than any
policies and procedures contained in the RFP and any amendments to the RFP. The
Contractor agrees to comply with all pertinent state and federal statutes and
regulations in effect throughout the duration of this Contract and as they may
be amended from time to time.



C. The Contractor agrees that it will not discriminate against individuals
eligible to be covered under this Contract on the basis of health status or need
for health services; and the Contractor may not terminate an enrollee's
enrollment, or act to encourage an enrollee to terminate his/her enrollment,
because of an adverse change in the enrollee's health. The disenrollment
function will be carried out by a State contractor who is independent of the
Contractor; therefore, any request to terminate an enrollee's enrollment must be
approved by the Offices.



D. The Contractor agrees that no services or duties owed by the Contractor under
this Contract will be performed or provided by any person or entity other than
the Contractor, except as contained in written subcontracts or other legally
binding agreements. Prior to entering into any such subcontract or other legally
binding agreement, the Contractor shall, in each case, submit the proposed
subcontract or other legally binding agreement to the Offices for prior review
and approval. Prior review and approval of a subcontract or legally binding
agreement shall not be unreasonably delayed by the Offices. The Offices shall,
in appropriate cases and as requested by the Contractor, expedite the review and
approval process. Under no circumstances shall the Contractor be deemed to have
breached its obligations under this Contract if such breach was a result of the
Offices' failure to review and approve timely any proposed subcontract or other
legally binding agreement. If the Offices disapprove any proposed subcontract or
other legally binding agreement, the Offices shall state with reasonable
particularity the basis for such disapproval. No subcontract into which the
Contractor enters with respect to performance under this Contract shall in any
way relieve the Contractor of any responsibility for the performance of duties
under this Contract. All subcontracts and amendments thereto executed by the
Contractor under this Contract must meet the following requirements; any
existing subcontracts or legally binding agreements which fail to meet the
following requirements shall be revised to include the requirements within
ninety (90) days from the effective date of this Contract:



    Be in writing and specify the functions of the subcontractor.

    

    Be legally binding agreements.

    

    Specify the amount, duration and scope of services to be provided by the
    subcontractor.

    

 1. Provide that the Offices may evaluate, through inspection or other means,
    the quality, appropriateness, and timeliness of services performed.
 2. Provide for inspections of any records pertinent to the contract by the
    Offices.
 3. Require an adequate record system to be maintained for recording services,
    charges, dates and all other commonly accepted information elements for
    services rendered to recipients under the contract.
 4. Provide for the participation of the Contractor and subcontractor in any
    internal and external quality assurance, utilization review, peer review,
    and grievance procedures established by the Contractor, in conjunction with
    the Offices.
 5. Provide that the subcontractor indemnify and hold harmless the State of
    Indiana, its officers, and employees from all claims and suits, including
    court costs, attorney's fees, and other expenses, brought because of
    injuries or damage received or sustained by any person, persons, or property
    that is caused by any act or omission of the Contractor and/or the
    subcontractors. The State shall not provide such indemnification to the
    subcontractor.
 6. Identify and incorporate the applicable terms of this Contract and any
    incorporated documents. The subcontract shall provide that the subcontractor
    agrees to perform duties under the subcontract, as those duties pertain to
    enrollees, in accordance with the applicable terms and conditions set out in
    this Contract, any incorporated documents, and all applicable state and
    federal laws, as amended.



E. The Contractor agrees that, during the term of this Contract, it shall
maintain, with any contracted provider rendering health care services under the
RFP, provider service agreements which, in addition to the subcontractor
requirements in paragraph 1.D., meet the following requirements; any existing
provider service agreements which fail to meet the requirements shall be revised
to include the requirements within ninety (90) days from the effective date of
this Contract. The provider service agreements shall:



1. Identify and incorporate the applicable terms of this Contract and any
incorporated documents. Under the terms of the provider services agreement, the
provider shall agree that the applicable terms and conditions set out in this
Contract, any incorporated documents, and all applicable state and federal laws,
as amended, govern the duties and responsibilities of the provider with regard
to the provision of services to enrollees.



2. Reference a written provider claim resolution procedure as set out in RFP
Attachment N.



3. PMP agreements for Primary Medical Providers (PMPs) shall include a provision
allowing the PMP to terminate the agreement for any reason upon written notice
to the Contractor. The Contractor may require that the physician provide said
notice to the Contractor up to ninety (90) days prior to termination.



4. Any monies paid to the PMP, such as bonuses or incentives, over and above the
contracted rate must be linked to improvements in member health outcomes (e.g.,
HEDIS measures) or process performance (e.g., encounter submissions). The
payment or retention of the payment may not be contingent on the PMP continuing
its contract with the MCO for any period longer than ninety (90) days. On an
annual basis, MCO must report to OMPP each PMP who received such a payment, the
amount of the payment, and the improvements realized that prompted the payment.
This provision shall apply to any and all new PMP contracts, renewals or
amendments that are effective after January 1, 2005.



F. The Contractor agrees that all laboratory testing sites providing services
under this Contract must have a valid Clinical Laboratory Improvement Amendments
(CLIA) certificate and comply with the CLIA regulations at 42 CFR Part 493.



G. The Contractor agrees that it shall:



1. Retain, at all times during the term of this Contract, a valid Certificate of
Authority under applicable State laws issued by the State of Indiana Department
of Insurance.



2. Ensure that, during the term of this Contract, each provider rendering health
care services under the RFP is authorized to do so in accordance with the
following:



 a. The provider must maintain a current Indiana Health Coverage Programs (IHCP)
    provider agreement and must be duly licensed in accordance with the
    appropriate state licensing board and shall remain in good standing with
    said board.
 b. If a provider is not authorized to provide such services under a current
    IHCP provider agreement or is no longer licensed by said board, the
    Contractor is obligated to terminate its contractual relationship
    authorizing or requiring such provider to provide services under the RFP.
    The Contractor must terminate its contractual relationship with the provider
    as soon as the Contractor has knowledge of the termination of the provider's
    license or the IHCP provider agreement.

    3. Comply with the specific requirements for Health Maintenance
    Organizations (HMOs) eligible to receive Federal Financial Participation
    (FFP) under Medicaid, as listed in the State Organization and General
    Administration Chapter of the Centers for Medicare and Medicaid Services
    State Medicaid Manual. These requirements include, but are not limited to
    the following:

    a. The Contractor shall meet the definition of HMO as specified in the
    Indiana State Medicaid Plan.

    b. Throughout the duration of this Contract, the Contractor shall satisfy
    the Chicago Regional Office of the Centers for Medicare and Medicaid
    Services (hereinafter called CMS) that the Contractor is compliant with the
    Federal requirements for protection against insolvency pursuant to 42 CFR
    438.116, the requirement that the Contractor shall continue to provide
    services to Contractor enrollees until the end of the month in which
    insolvency has occurred, and the requirement that the Contractor shall
    continue to provide inpatient services until the date of discharge for an
    enrollee who is institutionalized when insolvency occurs. The Contractor
    shall meet this requirement by posting a performance bond pursuant to
    paragraph 1.27 of the RFP, obtaining appropriate reinsurance pursuant to
    Section 1.5.3 of Attachment 1 to this Contract, and satisfying the statutory
    reserve requirements of the Indiana Department of Insurance.

 c. The Contractor shall comply with, and shall exclude from participation as
    either a provider or subcontractor of the Contractor, any entity or person
    that has been excluded under the authority of Sections 1124A, 1128 or 1128A
    of the Social Security Act or does not comply with the requirements of
    Section 1128(b) of the Social Security Act.
 d. In the event that the CMS determines that the Contractor has violated any of
    the provisions of 42 CFR 434.67(a), CMS may deny payment of FFP for new
    enrollees of the HMO under 42 USC 1396b(m)(5)(B)(ii). The Offices shall
    automatically deny State payment for new enrollees whenever, and for so long
    as, Federal payment for such enrollees has been denied.



H. The Contractor shall submit proof, satisfactory to the Offices, of
indemnification of the Contractor by the Contractor's parent corporation, if
applicable, and by all of its subcontractors.



I. The Contractor shall submit proof, satisfactory to the Offices, that all
subcontractors will hold the State harmless from liability under the
subcontract. This assurance in no way relieves the Contractor of any
responsibilities under the RFP or this Contract.



J. The Contractor agrees that, prior to initially enrolling any Hoosier
Healthwise Package A, B or C enrollees, it shall go through and satisfactorily
complete the readiness review as described in the RFP. The required readiness
review shall begin before the contract between the Contractor and the State is
finalized and executed.

Within ninety (90) days from the effective date of this Contract, the Contractor
shall make a good faith effort to resolve, to the satisfaction of the Offices,
any outstanding issues brought to the Contractor's attention by the Offices as a
result of the readiness review.





K. The Contractor shall establish and maintain a quality improvement program
that meets the requirements of 42 CFR 438, subpart D, as well as other specific
requirements set forth in the RFP. The Offices and the CMS may evaluate, through
inspection or other means, including but not limited to, the review of the
quality assurance reports required under this Contract, and the quality,
appropriateness, and timeliness of services performed under this Contract. The
Contractor agrees to participate and cooperate, as directed by the Offices, in
the annual external quality review of the services furnished by the Contractor.



L. In accordance with 42 CFR 438.6(i), the Contractor agrees that it and any of
its subcontractors shall comply with the requirements, if applicable, of 42 CFR
489, Subpart I, relating to maintaining and distributing written policies and
procedures respecting advance directives. The Contractor shall distribute
policies and procedures to adult individuals during the enrollee enrollment
process and whenever there are revisions to these policies and procedures. The
Contractor shall make available for inspection, upon reasonable notice and
request by the Offices, documentation concerning its written policies,
procedures and distribution of such written procedures to enrollees.



M. Pursuant to 42 CFR 417.479(a), the Contractor agrees that no specific payment
can be made directly or indirectly under a physician incentive plan to a
physician or physician group as an inducement to reduce or limit medically
necessary services furnished to an individual enrollee. The Contractor must
disclose to the State the information on provider incentive plans listed in 42
CFR 417.479(h)(1) and 417.479(i) at the times indicated at 42 C.F.R. 438.6(h),
in order to determine whether the incentive plan meets the requirements of 42
CFR 417(d)-(g). The Contractor must provide the capitation data required under
paragraph (h)(1)(vi) for the previous calendar year to the State by
application/contract renewal of each year. The Contractor will provide the
information on its physician incentive plan(s) listed in 42 CFR 417.479(h)(3) to
any enrollee upon request.



N. The Contractor must not prohibit or restrict a health care professional from
advising an enrollee about his/her health status, medical care, or treatment,
regardless of whether benefits for such care are provided under this Contract,
if the professional is acting within the lawful scope of practice. However, this
provision does not require the Contractor to provide coverage of a counseling or
referral service if the Contractor objects to the service on moral or religious
grounds and makes available information on its policies to potential enrollees
and enrollees within ninety (90) days after the date the Contractor adopts a
change in policy regarding such counseling or referral service.



O. In accordance with 42 U.S.C. Section 1396u-2(b)(6), the Contractor agrees
that an enrollee may not be held liable for the following:



Debts of the Contractor, or its subcontractors, in the event of any
organization's insolvency;



Services provided to the enrollee in the event the Contractor fails to receive
payment from the Offices for such services or in the event a provider fails to
receive payment from the Contractor or Offices; or



Payments made to a provider in excess of the amount that would be owed by the
enrollee if the Contractor had directly provided the services.



P. The Offices may from time to time request and the Contractor, and all of its
subcontractors, agree that the Contractor, or its subcontractors, shall prepare
and submit additional compilations and reports as requested by the Offices. Such
requests will be limited to situations in which the desired data is considered
essential and cannot be obtained through existing Contractor reports. The
Contractor, and all of its subcontractors, agree that a response to the request
shall be submitted by the Offices' requested completion date, or if the Offices
do not specify a completion date, within thirty (30) days from the date of the
request,. The response shall include the additional compilations and reports as
requested, or the status of the requested information and an expected completion
date. When such requests pertain to legislative inquiries or expedited inquiries
from the Office of the Governor, the additional compilations and reports shall
be submitted by the Offices' requested completion date. Failure by the
Contractor, or its subcontractors, to comply with response time frames shall be
considered grounds for the Offices to pursue the provisions outlined in Section
8.0 of Attachment 1 of this Contract. In the event that delays in submissions
are a consequence of a delay by the Offices or the Medicaid Fiscal Agent, the
time frame for submission shall be extended by the length of time of the delay.



Q. Contractor agrees that an abortion will be covered only in the following
situations:



1. If the pregnancy is the result of an act of rape or incest; or



2. If the woman suffers from a physical disorder, physical injury, or physical
illness, including a life-endangering physical condition caused by or arising
from the pregnancy itself, which would, as certified by a physician, place the
woman in danger of death unless an abortion is performed.



2. Consideration



In consideration of the services to be performed by the Contractor, the Offices
agree to pay the Contractor the following amounts per month per enrolled member,
and per maternity delivery, as contained in the Offices' capitation payment
listing and based upon the capitation rates by category as listed below:

 

CAPITATION RATES

 

Category

Packages A and B

Package C

North Region

   

Newborns

$320.53

$176.46

Preschool

$72.83

$74.95

Children

$70.15

$67.54

Adolescents

$100.83

$94.02

Adult Males

$234.99

 

Adult Females

$211.26

 

Deliveries

$3,331.43/delivery

$3,331.43/delivery

Central Region

   

Newborns

$286.09

$156.09

Preschool

$82.19

$80.54

Children

$79.16

$82.57

Adolescents

$113.78

$101.04

Adult Males

$303.08

 

Adult Females

$272.48

 

Deliveries

$3,301.57/delivery

$3,301.57/delivery

South Region

   

Newborns

$287.06

$158.04

Preschool

$79.12

$74.94

Children

$76.11

$67.57

Adolescents

$109.36

$93.93

Adult Males

$286.33

 

Adult Females

$258.38

 

Deliveries

$3,324.80/delivery

$3,324.80/delivery



The parties agree that the Offices have the option to adjust the capitation
rates annually. In the event that the Offices adjust the fee-for-service (FFS)
rates, the Offices may, in its sole discretion, further adjust the capitation
rates in accordance with the FFS adjustment. If the Offices made such an
adjustment, it shall apply only to the specific service component of the
capitation rate that corresponds to the FFS adjustment. Any capitation rates
adjusted due to a change in the FFS program may be further adjusted to ensure
actuarial soundness. All adjustments are subject to federal regulations for risk
contracts. Rates revised under this provision shall be implemented only after a
contract amendment is executed and approved.



Payments provided for under this Contract will be denied for new enrollees when,
and for so long as, payment for those enrollees is denied by CMS, in accordance
with 42 CFR 438.730.



3. Term



This Contract shall be effective for a period of two (2) years. It shall
commence on January 1, 2005, and shall remain in effect through December 31,
2006. At the discretion of the State, the term may be extended for up to two (2)
additional year(s). In no event shall the term exceed December 31, 2008.



4. Access to Records



The Contractor and its subcontractors, if any, shall maintain all books,
documents, papers, accounting records, and other evidence pertaining to all
costs incurred under this Contract. They shall make such materials available at
their respective offices at all reasonable times during this Contract term, and
for three (3) years from the date of final payment under this Contract, for
inspection by the State or by any other authorized representative of state or
federal government. Copies thereof shall be furnished at no cost to the State if
requested.



5. Assignment



The Contractor shall not assign or subcontract the whole or any part of this
Contract without the State's prior written consent. The Contractor may assign
its right to receive payments to such third parties as the Contractor may desire
without the prior written consent of the State, provided that Contractor gives
written notice (including evidence of such assignment) to the State thirty (30)
days in advance of any payment so assigned. The assignment shall cover all
unpaid amounts under this Contract and shall not be made to more than one party.



6. Audits



Contractor acknowledges that it may be required to submit to an audit of funds
paid through this Contract. Any such audit shall be conducted in accordance with
IC 5-11-1, and audit guidelines specified by the State.



7. Authority to Bind Contractor



Notwithstanding anything in this Contract to the contrary, the signatory for the
Contractor represents that he/she has been duly authorized to execute contracts
on behalf of the Contractor and has obtained all necessary or applicable
approvals from the home office of the Contractor, if applicable, to make this
Contract fully binding upon the Contractor when his/her signature is affixed,
and this Contract is not subject to further acceptance by Contractor when
accepted by the State of Indiana.



8. Changes in Work



In the event the State requires a major change in the scope, character or
complexity of the work after the work has begun, adjustments in compensation to
the Contractor shall be determined by the State in the exercise of its good
faith and prudent judgment. The Contractor shall not commence any additional
work or change the scope of the work until authorized in writing by the State.
No claim for additional compensation shall be made in the absence of a prior
written approval executed by all signatories hereto. All changes shall be by
formal amendment, signed by all parties as required by Indiana law.



9. Compliance with Laws



The Contractor shall comply with all applicable federal, state and local laws,
rules, regulations and ordinances, the provisions of which are incorporated by
reference. The enactment or amendment of any applicable state or federal statute
or the promulgation of any rules or regulations thereunder after execution of
this Contract shall be reviewed by the State and the Contractor to determine
whether the provisions of this Contract require formal modification.



10. Condition of Payment

All deliverables provided by the Contractor under this contract must be
performed to the State's reasonable satisfaction, as determined at the
discretion of the undersigned State representative and in accordance with all
applicable federal, state, local laws, ordinances, rules, and regulations. The
Contractor will not receive payment for work found by the State to be
unsatisfactory or performed in violation of federal, state, or local law.

11. Confidentiality of Data, Property Rights in Products, and Copyright
Prohibition



The Contractor agrees that all information, data, findings, recommendations,
proposals, etc. by whatever name described and in whatever form secured,
developed, written or produced by the Contractor in furtherance of this Contract
shall be the property of the State. The Contractor shall take such action as is
necessary under law to preserve such confidentiality and property rights in and
of the State while such property is within the control and/or custody of the
Contractor. The Contractor hereby specifically waives and/or releases to the
State any cognizable property right of the Contractor to copyright, license,
patent or otherwise use such information, data, findings, recommendations,
proposals, etc.



12. Confidentiality of State Information



The Contractor understands and agrees that data, materials, and information
disclosed to Contractor may contain confidential and protected data. Therefore,
the Contractor promises and assures that data, material, and information
gathered, based upon or disclosed to the Contractor for the purpose of this
Contract, will not be disclosed to others or discussed with third parties
without the prior written consent of the State.



13. Reserved



14. Conflict of Interest



A. As used in this section:



"Immediate family" means the spouse and the unemancipated children of an
individual.



"Interested party," means:



The individual executing this contract;

An individual who has an interest of three percent (3%) or more of Contractor,
if Contractor is not an individual; or

Any member of the immediate family of an individual specified under subdivision
1 or 2.



"Department" means the Indiana Department of Administration.



"Commission" means the State Ethics Commission.



The Department may cancel this Contract without recourse by Contractor if any
interested party is an employee of the State of Indiana.



The Department will not exercise its right of cancellation under section B above
if the Contractor gives the Department an opinion by the Commission indicating
that the existence of this Contract and the employment by the State of Indiana
of the interested party does not violate any statute or rule relating to ethical
conduct of state employees. The Department may take action, including
cancellation of this Contract consistent with an opinion of the Commission
obtained under this section.



Contractor has an affirmative obligation under this Contract to disclose to the
Department when an interested party is or becomes an employee of the State of
Indiana. The obligation under this section extends only to those facts that
Contractor knows or reasonably could know.



15. Reserved



16. Debarment and Suspension



Contractor certifies, by entering into this Contract, that neither it nor its
principals are presently debarred, suspended, proposed for debarment, declared
ineligible, or voluntarily excluded from entering into this Contract by any
federal agency or by any department, agency or political subdivision of the
State of Indiana. The term "principal" for purposes of this Contract means an
officer, director, owner, partner, key employee, or other person with primary
management or supervisory responsibilities, or a person who has a critical
influence on or substantive control over the operations of Contractor. The
Contractor also further certifies that it has verified the suspension and
debarment status for all sub-contractors receiving funds under this contract and
is solely responsible for any paybacks and or penalties that might arise from
non-compliance.



17. Default by State



If the State, sixty (60) days after receipt of written notice, fails to correct
or cure any breach of this Contract, then the Contractor may cancel and
terminate this Contract and collect all monies due up to and including the date
of termination.



18. Disputes



A. Should any disputes arise with respect to this Contract, Contractor and the
State agree to act immediately to resolve such disputes. Time is of the essence
in the resolution of disputes.



B. The Contractor agrees that, the existence of a dispute notwithstanding, it
will continue without delay to carry out all its responsibilities under this
Contract that are not affected by the dispute. Should the Contractor fail to
continue to perform its responsibilities regarding all non-disputed work,
without delay, any additional costs incurred by the State or the Contractor as a
result of such failure to proceed shall be borne by the Contractor, and the
Contractor shall make no claim against the State for such costs. If the State
and the Contractor cannot resolve a dispute within ten (10) working days
following notification in writing by either party of the existence of a dispute,
then the following procedure shall apply:



The parties agree to resolve such matters through submission of their dispute to
the Commissioner of the Indiana Department of Administration. The Commissioner
shall reduce a decision to writing and mail or otherwise furnish a copy thereof
to the Contractor and the State within ten (10) working days after presentation
of such dispute for action. The Commissioner's decision shall be final and
conclusive unless either party mails or otherwise furnishes to the Commissioner,
within ten (10) working days after receipt of the Commissioner's decision, a
written appeal. Within ten (10) working days of receipt by the Commissioner of a
written request for appeal, the decision may be reconsidered. If no
reconsideration is provided within ten (10) working days, the parties may
mutually agree to submit the dispute to arbitration for a determination, or
otherwise the dispute may be submitted to an Indiana court of competent
jurisdiction.



The State may withhold payments on disputed items pending resolution of the
dispute. The unintentional nonpayment by the State to the Contractor of one or
more invoices not in dispute in accordance with the terms of this Contract will
not be cause for Contractor to terminate this Contract, and the Contractor may
bring suit to collect these amounts without following the disputes procedure
contained herein.



19. Drug-Free Workplace Certification



The Contractor hereby covenants and agrees to make a good faith effort to
provide and maintain a drug-free workplace. Contractor will give written notice
to the State within ten (10) days after receiving actual notice that the
Contractor or an employee of the Contractor has been convicted of a criminal
drug violation occurring in the contractor's workplace.



False certification or violation of the certification may result in sanctions
including, but not limited to, suspension of contract payments, termination of
this Contract and/or debarment of contracting opportunities with the State of
Indiana for up to three (3) years.



In addition to the provisions of the above paragraphs, if the total contract
amount set forth in this Contract is in excess of $25,000.00, Contractor hereby
further agrees that this agreement is expressly subject to the terms,
conditions, and representations of the following certification:



This certification is required by Executive Order No. 90-5, April 12, 1990,
issued by the Governor of Indiana. Pursuant to its delegated authority, the
Indiana Department of Administration is requiring the inclusion of this
certification in all contracts and grants from the State of Indiana in excess of
$25,000.00. No award of a contract shall be made, and no contract, purchase
order or agreement, the total amount of which exceeds $25,000.00, shall be
valid, unless and until this certification has been fully executed by the
Contractor and made a part of the contract or agreement as part of the contract
documents.



The Contractor certifies and agrees that it will provide a drug-free workplace
by:



Publishing and providing to all of its employees a statement notifying employees
that the unlawful manufacture, distribution, dispensing, possession or use of a
controlled substance is prohibited in the Contractor's workplace, and specifying
the actions that will be taken against employees for violations of such
prohibition;



Establishing a drug-free awareness program to inform it's employees of (1) the
dangers of drug abuse in the workplace; (2) the Contractor's policy of
maintaining a drug-free workplace; (3) any available drug counseling,
rehabilitation, and employee assistance programs; and (4) the penalties that may
be imposed upon an employee for drug abuse violations occurring in the
workplace;



Notifying all employees in the statement required by subparagraph (A) above that
as a condition of continued employment, the employee will (1) abide by the terms
of the statement; and (2) notify the Contractor of any criminal drug statute
conviction for a violation occurring in the workplace no later than five (5)
days after such conviction;



Notifying in writing the State within ten (10) days after receiving notice from
an employee under subdivision (C)(2) above, or otherwise receiving actual notice
of such conviction;



Within thirty (30) days after receiving notice under subdivision (C)(2) above of
a conviction, imposing the following sanctions or remedial measures on any
employee who is convicted of drug abuse violations occurring in the workplace:
(1) taking appropriate personnel action against the employee, up to and
including termination; or (2) requiring such employee to satisfactorily
participate in a drug abuse assistance or rehabilitation program approved for
such purposes by a federal, state or local health, law enforcement, or other
appropriate agency; and



Making a good faith effort to maintain a drug-free workplace through the
implementation of subparagraphs (A) through (E) above.



20. Employment Option



If the State determines that it would be in the State's best interest to hire an
employee of the Contractor, the Contractor will release the selected employee
from any non-compete agreements that may be in effect. This release will be at
no cost to the State or the employee.



21. Force Majeure



In the event that either party is unable to perform any of its obligations under
this Contract or to enjoy any of its benefits because of natural disaster or
decrees of governmental bodies not the fault of the affected party (hereinafter
referred to as a "Force Majeure Event"), the party who has been so affected
shall immediately give notice to the other party and shall do everything
possible to resume performance. Upon receipt of such notice, all obligations
under this Contract shall be immediately suspended. If the period of
nonperformance exceeds thirty (30) days from the receipt of notice of the Force
Majeure Event, the party whose ability to perform has not been so affected may,
by giving written notice, terminate this Contract.



22. Funding Cancellation



When the Director of the State Budget Agency makes a written determination that
funds are not appropriated or otherwise available to support continuation of
performance of this Contract, this Contract shall be canceled. A determination
by the Budget Director that funds are not appropriated or otherwise available to
support continuation of performance shall be final and conclusive.



23. Governing Laws



This Contract shall be construed in accordance with and governed by the laws of
the State of Indiana and suit, if any, must be brought in the State of Indiana.



24. Indemnification



Contractor agrees to indemnify, defend, and hold harmless the State of Indiana
and its agents, officials, and employees from all claims and suits including
court costs, attorney's fees, and other expenses caused by any act or omission
of the Contractor and/or its subcontractors, if any. The State shall not provide
such indemnification to the Contractor.



25. Independent Contractor



Both parties hereto, in the performance of this Contract, shall act in an
individual capacity and not as agents, employees, partners, joint venturers or
associates of one another. The employees or agents of one party shall not be
deemed or construed to be the employees or agents of the other party for any
purposes whatsoever. Neither party will assume liability for any injury
(including death) to any persons, or damage to any property arising out of the
acts or omissions of the agents, employees or subcontractors of the other party.



The Contractor shall be responsible for providing all necessary unemployment and
workers' compensation insurance for the Contractor's employees.



26. Reserved



27. Insurance

 A. The Contractor shall secure and keep in force during the term of this
    agreement, the following insurance coverages, covering the Contractor for
    any and all claims of any nature which may in any manner arise out of or
    result from this agreement:
     1. Commercial general liability, including contractual coverage, and
        products or completed operations coverage (if applicable), with minimum
        liability limits of $500,000 per person and $1,000,000 per occurrence
        unless additional coverage is required by the State.
     2. Reserved
     3. Reserved
     4. Workers compensation coverage meeting all statutory requirements of IC
        22-3-2. In addition, an "all states endorsement" covering claims
        occurring outside the state of Indiana if any of the services provided
        under this agreement involve work outside the state of Indiana. The
        Contractor shall provide proof of such insurance coverage by tendering
        to the undersigned State representative, a certificate of insurance
        prior to the commencement of this agreement.

B. The Contractor's insurance coverage must meet the following additional
requirements:

 1. Any deductible or self-insured retention amount or other similar obligation
    under the insurance policies shall be the sole obligation of the Contractor.
 2. The State will be defended, indemnified, and held harmless to the full
    extent of any coverage actually secured by the Contractor in excess of the
    minimum requirements set forth above. The duty to indemnify the State under
    this agreement shall not be limited by the insurance required in this
    agreement.
 3. The insurance required in this agreement, through a policy or endorsement,
    shall include a provision that the policy and endorsements may not be
    canceled or modified without thirty (30) days' prior written notice to the
    undersigned State representative.
 4. Failure to provide insurance as required in this agreement is a material
    breach of contract entitling the State to immediately terminate this
    agreement.

The Contractor shall furnish a certificate of insurance and all endorsements to
the undersigned State representative prior to the commencement of this
agreement.



28. Reserved

29. Licensing Standards



The parties agree that Contractor and its employees and subcontractors shall
comply with all applicable licensing standards, certification standards,
accrediting standards and any other laws, rules or regulations governing
services to be provided by the Contractor pursuant to this Contract. The State
shall not be required to reimburse Contractor for any services performed when
Contractor or its employees or subcontractors are not in compliance with such
applicable standards, laws, rules or regulations. If licensure, certification or
accreditation expires or is revoked, Contractor shall notify State immediately
and the State, at its option, may immediately terminate this Contract.



30. Merger and Modification



This contract constitutes the entire agreement between the parties. No
understandings, agreements, or representations, oral or written, not specified
within this contract will be valid provisions of this contract. This contract
may not be modified, supplemented, or amended, in any manner, except by written
agreement signed by all necessary parties.



31. Minority and Women Business Enterprise Compliance



The Contractor agrees to comply fully with the provisions of the Contractor's
MBE/WBE participation plans, and agrees to comply with all Minority and Women
Business Enterprise statutory and administrative code requirements and
obligations, including IC 4-13-16.5 and 25 IAC 5.



The Contractor further agrees to cooperate fully with the minority and women's
business enterprises division to facilitate the promotion, monitoring, and
enforcement of the policies and goals of MBE/WBE program including any and all
assessments, compliance reviews and audits that may be required.



32. Nondiscrimination



Pursuant to IC 22-9-1-10 and the Civil Rights Act of 1964, Contractor and its
subcontractors shall not discriminate against any employee or applicant for
employment in the performance of this Contract. The Contractor shall not
discriminate with respect to the hire, tenure, terms, conditions or privileges
of employment or any matter directly or indirectly related to employment,
because of race, color, religion, sex, disability, national origin or ancestry.
Breach of this covenant may be regarded as a material breach of this Contract.
The Contractor's execution of this Contract also signifies compliance with
applicable federal laws, regulations, and executive orders prohibiting
discrimination in the provision of services based on race, color, national
origin, age, sex, disability or status as a veteran.



The Contractor understands that the State is a recipient of federal funds.
Pursuant to that understanding, the Contractor and its subcontractor, if any,
agree that if the Contractor employs fifty (50) or more employees and does at
least $50,000.00 worth of business with the State and is not exempt, the
Contractor will comply with the affirmative action reporting requirements of 41
CFR 60-1.7. The Contractor shall comply with Section 202 of Executive Order
11246, as amended, 41 CFR 60-250, and 41 CFR 60-741, as amended, which are
incorporated herein by specific reference. Breach of this covenant may be
regarded as a material breach of this Contract.



33. Notice to Parties



Whenever any notice, statement or other communication is required under this
Contract, it shall be sent to the following addresses, unless otherwise
specifically advised.



Notices to the State shall be sent to:



John Barth, Director of Operations -- Managed Care

Office of Medicaid Policy and Planning

402 W. Washington St., W374, MS-07

Indianapolis, IN 46204



Notices to the Contractor shall be sent to:



Paul Hobson, Executive Director

Molina Healthcare of Indiana, Inc.

Merrillville Corporate Center

8001 Broadway, Suite 400

Merrillville, IN 46410



Payments to the Contractor shall be sent via electronic funds transfer by the
fiscal agent to an account to be specified by the Contractor.



 

34. Order of Precedence



Any inconsistency or ambiguity in this Contract shall be resolved by giving
precedence in the following order: (1) This Contract, (2) Contract Attachment 1,
(3) RFP# 4-79, (4) Contractor's response to RFP# 4-79, and (5) attachments
prepared by the Contractor.



35. Ownership of Documents and Materials



All documents, records, programs, data, film, tape, articles, memoranda, and
other materials not developed or licensed by the Contractor prior to execution
of this Contract, but specifically developed under this Contract shall be
considered "work for hire" and the Contractor transfers any ownership claim to
the State of Indiana and all such materials will be the property of the State of
Indiana. Use of these materials, other than related to contract performance by
the Contractor, without the prior written consent of the State, is prohibited.
During the performance of this Contract, the Contractor shall be responsible for
any loss of or damage to these materials developed for or supplied by the State
and used to develop or assist in the services provided herein while the
materials are in the possession of the Contractor. Any loss or damage thereto
shall be restored at the Contractor's expense. Full, immediate, and unrestricted
access to the work product of the Contractor during the term of this Contract
shall be available to the State.



36. Payments



The Office will provide the above-specified funding on a per member per month
and per maternity delivery basis, as contained in the Offices' capitation
payment listing, and according to the capitation rates by category as listed in
Paragraph 2.



All payment obligations are subject to the encumbrance of monies and shall be
made in arrears in accordance with Indiana law and the State of Indiana's fiscal
policies and procedures. The Contractor may not submit claim forms before the
services have been performed.



It is understood and agreed upon by the parties that all obligations of the
State of Indiana are contingent upon the availability and continued
appropriation of State and Federal funds, and in no event shall the State of
Indiana be liable for any payments in excess of available appropriated funds.



37. Penalties/Interest/Attorney's Fees



The State will in good faith perform its required obligations hereunder and does
not agree to pay any penalties, liquidated damages, interest, or attorney's
fees, except as required by Indiana law, in part, IC 5-17-5, IC 34-54-8, and IC
34-13-1.



Notwithstanding the provisions contained in IC 5-17-5, the Parties stipulate and
agree that any liability resulting from the State of Indiana's failure to make
prompt payment shall be based solely on the amount of funding originating from
the State of Indiana and shall not be based on funding from federal or other
sources.



38. Progress Reports



The Contractor shall submit progress reports to the State upon request. The
report shall be oral, unless the State, upon receipt of the oral report, should
deem it necessary to have it in written form. The progress reports shall serve
the purpose of assuring the State that work is progressing in line with the
schedule, and that completion can be reasonably assured on the scheduled date.



39. Reserved



40. Security and Privacy of Health Information



The Contractor agrees to comply with all requirements of the Health Insurance
Portability and Accountability Act of 1996 (HIPAA), Privacy Regulations, that
take effect April 14, 2003, and Security Regulations, that take effect on April
20, 2005, in all activities related to the contract, to maintain compliance
throughout the life of the contract, to operate any systems used to fulfill the
requirements of this contract in full compliance with HIPAA and to take no
action which adversely affects the State's HIPAA compliance.



The parties acknowledge that the Department of Health and Human Services (DHHS)
has issued the Final Rules, as amended from time to time on the Standards for
Privacy of Individually Identifiable Health Information and on the Standards for
Security of Individually Identifiable Health Information, as required by the
Administrative Simplification Section of HIPAA. The parties acknowledge that the
Office is Covered Entity within the meaning of HIPAA. To the extent required by
the provisions of HIPAA and regulations promulgated thereunder, the Contractor
assures that it will appropriately safeguard Protected Health Information (PHI),
as defined by the regulations, which is made available to or obtained by the
Contractor in the course of its work under the contract. The Contractor agrees
to comply with all applicable requirements of law relating to PHI with respect
to any task or other activity it performs for the Office including, as required
by the final Privacy and Security regulations:

 A. Implementing administrative, physical and technical safeguards that
    reasonably and appropriately protect the confidentiality, integrity and
    availability of the electronic PHI that the Contractor creates, receives,
    maintains, or transmits on behalf of OMPP;
 B. Implementing a disaster recovery plan, as appropriate, which includes
    mechanisms to recover data and/or alternative data storage sites, as
    determined by OMPP to be necessary to uphold integral business functions in
    the event of an unforeseen disaster;
 C. Not using or further disclosing PHI other than as permitted or required by
    this Contract or by applicable law;

    Using appropriate safeguards to prevent use or disclosure of PHI other than
    as provided by this Contract or by applicable law;

    Reporting to OMPP any security and/or privacy incident of which the
    Contractor becomes aware;

    

    Mitigating, to the extent practicable, any harmful effect that is known to
    the Contractor and reporting to the Office any use or disclosure by the
    Contractor, its agent, employees, subcontractors or third parties, of PHI
    obtained under this Contract in a manner not provided for by this Contract
    or by applicable law of which the Contractor becomes aware;

    Ensuring that any subcontractors or agents to whom the Contractor provides
    PHI received from, or created or received by the Contractor, subcontractors
    or agents on behalf of the Office agree to the same restrictions, conditions
    and obligations applicable to such party regarding PHI and agrees to
    implement reasonable and appropriate safeguards to protect it;

    Making the Contractor's internal practices, books and records related to the
    use of disclosure of PHI received from, or created or received by the
    Contractor on behalf of the Office available to the Office at its request or
    to the Secretary of the United States Department of Health and Human
    Services for purposes of determining the Office's compliance with applicable
    law. The Contractor shall immediately notify the Office upon receipt by the
    Contractor of any such request from the Secretary of DHHS, and shall provide
    the Office with copies of any materials made available in response to such a
    request;

    In accordance with procedures established by the Office, making available
    the information required to provide an accounting of disclosures pursuant to
    applicable law, if the duties of the Contractor include disclosures that
    must be accounted for;

    

    Making available PHI for amendment and incorporating any amendments to PHI
    in accordance with 45 CFR 164.526, if the Contractor maintains PHI subject
    to amendment;

    

    In accordance with procedures established by the Office, making PHI
    available to individuals entitled to access and requesting access in
    compliance with 45 CFR 164.524 and the duties of the Contractor;

    Authorizing termination of the Contract if OMPP determines that the
    Contractor has violated a material provision; and

    

    At the termination of the Contract, if feasible, return or destroy all PHI
    received or created under the Contract. If OMPP determines return or
    destruction is not feasible, the protections in this agreement shall
    continue to be extended to any PHI maintained by the Contractor for as long
    as it is maintained.

40.5 Electronic Transaction Standards Compliance



In order to fulfill the terms of this Contract, Contractor will utilize and
interface with the State's electronic systems and will use them to perform
certain electronic transactions that contain health information, and which are
subject to the final rules for the Standards for Electronic Transactions, dated
August 17, 2000, under the Administrative Simplification Section of HIPAA (the
"Transaction Standards").



The Contractor shall comply with the Transaction Standards, as may be amended
from time to time, and shall provide documentation of its compliance with them,
including a summary of project plans for remediation, status reports of
remediation efforts, summary of text results, copies of certifications, if any,
and the Contractor's statement affirming completion of all requirements. Such
compliance shall be maintained at no additional cost to the State.



Contractor will indemnify and hold the State harmless from any loss, damage,
costs, expense, judgment, sanction or liability, including, but not limited to,
attorneys' fees and costs, that the State incurs or is subject to, as a result
of Contractor's breach of this Paragraph.



41. Severability



The invalidity of any section, subsection, clause or provision of this Contract
shall not affect the validity of the remaining sections, subsections, clauses or
provisions of this Contract.



42. Substantial Performance



This Contract shall be deemed to be substantially performed only when fully
performed according to its terms and conditions and any modification thereof.



43. Successors and Assignees



The Contractor binds its successors, executors, administrators, and assignees to
all covenants of this Contract. Except as above set forth, the Contractor shall
not assign, sublet or transfer interest in this Contract without the prior
written consent of the State of Indiana.



44. Taxes



The State of Indiana is exempt from state, federal, and local taxes. The State
will not be responsible for any taxes levied on the Contractor as a result of
this Contract.



45. Termination for Convenience



This Contract may be terminated, in whole or in part, by the State whenever, for
any reason, the State determines that such termination is in the best interest
of the State. Termination of services shall be effected by delivery to the
Contractor of a Termination Notice at least thirty (30) days prior to the
termination effective date, specifying the extent to which performance of
services under such termination becomes effective. The Contractor shall be
compensated for services properly rendered prior to the effective date of
termination. The State will not be liable for services performed after the
effective date of termination. The Contractor shall be compensated for services
herein provided but in no case shall total payment made to the Contractor exceed
the original contract price or shall any price increase be allowed on individual
line items if canceled only in part prior to the original termination date.



46. Termination for Default



With the provision of thirty (30) days notice to the Contractor, the State may
terminate this Contract in whole or in part, if the Contractor fails to:



Correct or cure any breach of this Contract;



Deliver the supplies or perform the services within the time specified in this
Contract or any extension;



Make progress so as to endanger performance of this Contract; or



Perform any of the other provisions of this Contract.



If the State terminates this Contract in whole or in part, it may acquire, under
the terms and in the manner the State considers appropriate, supplies or
services similar to those terminated, and the Contractor will be liable to the
State for any excess costs for those supplies or services. However, the
Contractor shall continue the work not terminated.



The State shall pay the contract price for completed supplies delivered and
services accepted. The Contractor and the State shall agree on the amount of
payment for manufacturing materials delivered and accepted and for the
protection and preservation of the property. Failure to agree will be a dispute
under the Disputes clause. The State may withhold from these amounts any sum the
State determines to be necessary to protect the State against loss because of
outstanding liens or claims of former lien holders.



The rights and remedies of the State in this clause are in addition to any other
rights and remedies provided by law or equity or under this Contract.



47. Registration with the Secretary of State of Indiana



The Contractor certifies that if it is a non-domestic entity, it is registered
with the Indiana Secretary of State to do business in the State of Indiana.



48. Reserved



49. Waiver of Rights



No right conferred on either party under this Contract shall be deemed waived
and no breach of this Contract excused, unless such waiver or excuse is in
writing and signed by the party claimed to have waived such right.



Failure of the State to enforce at any time any provision of this Contract shall
not be construed as a waiver thereof. The remedies herein reserved shall be
cumulative and additional to any other remedies in law or equity.



50. Work Standards



The Contractor shall execute its responsibilities by following and applying at
all times the highest professional and technical guidelines and standards. If
the State becomes dissatisfied with the work product of or the working
relationship with those individuals assigned to work on this Contract, the State
may request in writing the replacement of any or all such individuals, and
Contractor shall grant such request.



51. State Boilerplate Affirmation Clause

The undersigned attests on behalf of the contractor, subject to the penalties of
perjury that I have not altered, modified or changed the State's Boilerplate
contract clauses paragraphs 4 through 49) or the Offices' additionally required
clauses (paragraphs 50 through 56) in any way and that I am not aware of any
alterations, modifications or changes to the State's Boilerplate contract
clauses, except for the following clauses which are identified by name below:



Clause 2 Consideration

Clause 15 Continuity of Services

Clause 26 Information Technology Accessibility

Clause 28 Key Persons

Clause 33 Notice to Parties

Clause 36 Payments

Clause 48 Travel



 

52. Assurance of Compliance with Civil Rights Act of 1964, Section 504 of the
Rehabilitation Act of 1973 and the Age Discrimination Act of 1975, the Americans
with Disabilities Act of 1990 and Title IX of the Education Amendments of 1972



The Contractor agrees that it, and all of its subcontractors and providers, will
comply with the following:



A. Title VI of the Civil Rights Act of 1964 (Pub. L. 88-352), as amended, and
all

requirements imposed by or pursuant to the Regulation of the Department of
Health and Human Services (45 CFR Part 80), to the end that, in accordance with
Title VI of that Act and the Regulation, no person in the United States shall on
the ground of race, color, or national origin, be excluded from participation
in, be denied the benefits of, or be otherwise subjected to discrimination under
any program or activity for which the Contractor receives Federal financial
assistance under this Contract.



Section 504 of the Rehabilitation Act of 1973 (Pub. L. 93-112), as amended, and
all requirements imposed by or pursuant to the Regulation of the Department of
Health and Human Services (45 CFR Part 84), to the end that, in accordance with
Section 504 of that Act and the Regulation, no otherwise qualified handicapped
individual in the United States shall, solely by reason of his/her handicap, be
excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any program or activity for which the Contractor receives
Federal financial assistance under this Contract.



The Age Discrimination Act of 1975 (Pub. L. 94-135), as amended, and all

requirements imposed by or pursuant to the Regulation of the Department of
Health and Human Services (45 CFR Part 91), to the end that, in accordance with
the Act and the Regulation, no person in the United States shall, on the basis
of age, be denied the benefits of, be excluded from participation in, or be
subjected to discrimination under any program or activity for which the
Contractor receives Federal financial assistance under this Contract.



The Americans with Disabilities Act of 1990 (Pub. L. 101-336), as amended, and
all requirements imposed by or pursuant to the Regulation of the Department of
Justice (28 CFR 35.101 et seq.), to the end that in accordance with the Act and
Regulation, no person in the United States with a disability shall, on the basis
of the disability, be excluded from participation in, be denied the benefits of,
or otherwise be subjected to discrimination under any program or activity for
which the Contractor receives Federal financial assistance under this Contract.



Title IX of the Education Amendments of 1972, as amended (20 U.S.C. Sections
1681,1683, and 1685-1686), and all requirements imposed by or pursuant to
regulation, to the end that, in accordance with the Amendments, no person in the
United States shall, on the basis of sex, be excluded from participation in, be
denied the benefits of, or otherwise be subjected to discrimination under any
program or activity for which the Contractor receives Federal financial
assistance under this Contract.



The Contractor agrees that compliance with this assurance constitutes a
condition of continued receipt of Federal financial assistance, and that it is
binding upon the Contractor, its successors, transferees and assignees for the
period during which such assistance is provided. The Contractor further
recognizes that the United States shall have the right to seek judicial
enforcement of this assurance.



 

53. Conveyance of Documents and Continuation of Existing Activity



Should the Contract for whatever reason, (i.e. completion of a contract with no
renewal, or termination of service by either party), be discontinued and the
activities as provided for in the Contract for services cease, the Contractor
and any subcontractors employed by the terminating Contractor in the performance
of the duties of the Contract shall promptly convey to the State of Indiana,
copies of all vendor working papers, data collection forms, reports, charts,
programs, cost records and all other material related to work performed on this
Contract. The Contractor and the Office shall convene immediately upon
notification of termination or non-renewal of the Contract to determine what
work shall be suspended, what work shall be completed, and the time frame for
completion and conveyance. The Office will then provide the Contractor with a
written schedule of the completion and conveyance activities associated with
termination. Documents/materials associated with suspended activities shall be
conveyed by the Contractor to the State of Indiana upon five days' notice from
the State of Indiana. Upon completion of those remaining activities noted on the
written schedule, the Contractor shall also convey all documents and materials
to the State of Indiana upon five days' notice from the State of Indiana.



54. Environmental Standards





If the contract amount set forth in this Contract is in excess of $100,000, the
Contractor shall comply with all applicable standards, orders, or requirements
issued under section 306 of the Clean Air Act (42 U.S.C. Section 7606), section
508 of the Clean Water Act (33 U.S.C. Section 1368), Executive Order 11738, and
Environmental Protection Agency regulations (40 C.F.R. Part 32), which prohibit
the use under non-exempt Federal contracts of facilities included on the EPA
List of Violating Facilities. The Contractor shall report any violations of this
paragraph to the State of Indiana and to the United States Environmental
Protection Agency Assistant Administrator for Enforcement.



55. Lobbying Activities



Pursuant to 31 U.S.C. Section 1352, and any regulations promulgated thereunder,
the Contractor hereby assures and certifies that no federally appropriated funds
have been paid, or will be paid, by or on behalf of the Contractor, to any
person for influencing or attempting to influence an officer or employee of any
agency, a member of Congress, an officer or employee of Congress, or an employee
of a member of Congress, in connection with the awarding of any federal
contract, the making of any federal grant, the making of any federal loan, the
entering into of any cooperative contract, and the extension, continuation,
renewal, amendment, or modification of any federal contract, grant, loan or
cooperative contract. If any funds other than federally appropriated funds have
been paid or will be paid to any person for influencing or attempting to
influence an officer or employee of any agency, a member of Congress, an officer
or employee of Congress, or an employee of a member of Congress in connection
with this Contract, the Contractor

shall complete and submit Standard Form-LLL, "Disclosure Form to Report
Lobbying", in accordance with its instructions.



56. Ethics Compliance



The contractor and its agents shall abide by all ethical requirements that apply
to persons who have a business relationship with the State, as set forth in
Indiana Code Section 4-2-6 et seq., the regulations promulgated thereunder, and
Executive Order 04-08, dated April 27, 2004. If the contractor is not familiar
with these ethical requirements, the contractor should refer any questions to
the Indiana State Ethics Commission, or visit the Indiana State Ethics
Commission website at <<<http://www.in.gov/ethics/>>>. If the contractor or its
agents violate any applicable ethical standards, the State may, in its sole
discretion, terminate this contract immediately upon notice to the contractor.
In addition, the contractor may be subject to penalties under Indiana Code
Section 4-2-6-12.



Non-Collusion and Acceptance





The undersigned attests, subject to the penalties for perjury, that he/she is
the Contractor, or that he/she is the representative, agent, member or officer
of the contracting party, that he/she has not, nor has any other member,
employee, representative, agent or officer of the Contractor, directly or
indirectly, to the best of his/her knowledge, entered into or offered to enter
into any combination, collusion or agreement to receive or pay, and that he/she
has not received or paid, any sum of money or other consideration for the
execution of this Contract other than that which appears upon the face of this
Contract.



The rest of this page is left blank intentionally.



 

In Witness Whereof,

Contractor and the State of Indiana have, through duly authorized
representatives, entered into this Contract. The parties having read and
understand the foregoing terms of this Contract do by their respective
signatures dated below hereby agree to the terms thereof.



Contractor:

By: /s/ Paul Hobson





Name: Paul Hobson

Title: Executive Director

Date: November 23, 2004

State of Indiana Agency:

 

Melanie Bella

Assistant Secretary

Family and Social Services Administration

Date: November 23, 2004

Department of Administration:



Charles R. Martindale

Commissioner

Date:

State Budget Agency Office of the Attorney General



Marilyn F. Schultz Stephen Carter

Director Attorney General

Date: Date:

 

Office of the Attorney General

Stephen Carter

Attorney General

Date:

 